Exhibit 10.12
 
Sales Contract

  Purchaser (Party A): Shandong Zhidali Industrial Co., Ltd. Contract Signed
Location: Beijing Supplier (Party B): Beijing Xinlianyu Technology Co., Ltd.
Contract Signed Date: 08/14/2010 (Collectively, the “parties”)  

 
    Upon negotiation, the parties have agreed to the following terms:
 
Name
Model
Unit
Amount
Unit Price ￥
Total Price￥
Delivery Date
Chips for Remote
V9-RMC8702B
Pieces
500
1.99
995
 
The following is left blank
                         
Total Purchase Price
  ￥995.00



1.  
Quality Inspection and Acceptance: Follow the technology Specifications

2.  
Requirements for Supplier and Raw Materials:

3.  
Requirements for Packing and Costs:

4.  
Delivery Manner, Location and Costs:

5.  
Payment Settlement and Time: Payable upon Delivery

6.  
Liabilities: Follow the Economic Contract Law

7.  
Miscellaneous:

8.  
This Contract shall executed in two copies with one copy to each party (faxed
copy shall deem original) and shall be effective upon the parties’ signatures.



Valid Through: 12/31/2011


Purchaser [Seal]
 
Supplier [Seal]
Name: Shandong Zhidali Co., Ltd.
 
Name: Beijing Xinlianyu Technology Co., Ltd.
Address: Zhidali Technology Zone, 1 Zhidali Road, Economy Development Zone,
Tengzhou City, Shandong Province
 
Address: 2 Shang’ao Shijizhongxin, Bldg A, Ste. 1601, Xisanqi, Changping
District, Beijing
Corporate Representative:
 
Corporate Representative:
Agent:
 
Agent:
Tel.:
 
Tel.: (86)1-(illegible)
Fax: 0632-3957333
 
Fax: (illegible)
Bank:
 
Bank: China Agricultural Bank Changping District Branch Xisanqi Office
Bank Account:
 
Bank Account: 11-082201040031622
Zip Code:
 
Zip Code: 10096
[Corporate Seal ]
 
[Corporate Seal-Seal for Contract Only]

 